Per Curiam.

The case is clear in favor of the trustees. The debtor may be suffered to remain in possession of the land assigned and of things necessary for taking care of it, without any fraud. Such possession may be evidence of fraud.1

Trustees discharged


 See Russell v. Woodward, 10 Pick. 408; Boyden v. Moore, 11 Pick. 362 Hower v. Geesaman, 17 Serg. & Rawle, 251; Williams v. Lowndes, 1 Hall (N. York,) 579; 2 Kent’s Comm. (3d ed.) 534 to 536; Wheeler v. Train, 3 Pick. (2d ed.) 257, note 1.